DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 7 lacks “register marks 12” as indicated in par. [0110], [0204], [0215] and [0216] of the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 24 is objected to because of the following informalities:  the phrase “and/or orthotodontic” should read “and/or orthodontic”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is unclear what is meant by the quotation marks on the limitations "updated image", "initial reference model", "final reference model", and "tooth model", in the Claims, thus they render the limitations indefinite.  Quotation marks are not permitted in claims.  See MPEP 1302.04 (F). 
	For purposes of examination, each of the quoted limitations are interpreted without the quotation marks.
6.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is unclear what is meant by “several” in “in which steps a) to f) are repeated for a same patient, successively with several discriminating pieces of information for each updated image and/or with several updated images”.  For purposes of examination “in which steps a) to f) are repeated for a same patient, successively with 
7.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is unclear what is meant by “close relatives”.  For purposes of examination, the phrase “or one of his or her close relatives” is not considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 5, 11, 14, 15 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO2006/065955) in view of further in view of Smile Capture / Smile Lite (“Smile Capture/Smile Lite”; http://www.styleitaliano.org/smile-capture, hereinafter known as “Smile Capture”).
	Regarding claim 1, Wen discloses, except for the limitations italicized below, A method for monitoring the positioning of the teeth of a patient (par. [0010]), the method comprising: 
(par. [0010], [0027]); 
b) acquisition, with a mobile phone, of at least one two-dimensional image of the arches, called “updated image”, in actual acquisition conditions (par. [0028]); 
c) analysis of each updated image and production, for each updated image, of an updated map relating to a discriminating piece of information (par. [0034], [0035], [0058]; the “registration marks” define the positions of the teeth and therefore form the updated map; see also par. [0062], [0075]); 
d) optionally, determination, for each updated image, of rough virtual acquisition conditions approximating said actual acquisition conditions (par. [0038]); 
e) searching, for each updated image, for a final reference model corresponding to the positioning of the teeth during the acquisition of the updated image (par. [0067], [0071]), 
f) for each tooth model, comparison of the positionings of the tooth model in the initial reference model and in the reference model obtained at the end of the preceding steps, called “final reference model”, in order to determine the movement of the teeth between the steps a) and b) (par. [0058]).
Wen fails to explicitly disclose acquisition, with a mobile phone, of at least one two-dimensional image of the arches.
Smile Capture / Smile Lite teaches, in the same field of endeavor, wherein an acquisition apparatus is a mobile phone (see especially pg. 6, 9-11).

Regarding claim 2, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, wherein Wen discloses in which, the initial reference model is prepared less than 3 months after the start of an orthodontic treatment, or less than 3 months after the end of an orthodontic treatment, or independently of any treatment (par. [0010], [0027]).
Regarding claim 5, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, wherein Smile Capture discloses in which the mobile phone executes the steps b) to f) (see especially pg. 6, 9-11).
Regarding claim 11, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1 comprising a step d), and in which, in the step d), data supplied by the mobile phone and concerning an orientation of the mobile phone are used, and/or a calibration of the mobile phone during the step b) is roughly determined (Wen teaches calibration of cameras in par. [0038], and Smile Capture teaches a mobile phone with a camera).
Regarding claim 14, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, wherein Wen discloses in which the updated image is taken after a time interval after the step a), the time interval depending on the results obtained following an earlier execution of the method, or being determined by an orthodontist, according to a monitoring schedule, or being indeterminate and depending on decisions of the patient (par. [0071]).
Regarding claim 15, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, wherein Wen discloses in which steps a) to f) are repeated for a same patient, successively with several (interpreted as two or more) discriminating pieces of information for each updated image and/or with several (interpreted as two or more) updated images (par. [0071]).
Regarding claim 20, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, in which Smile Capture discloses the step b) is executed by the patient or one of his or her close relatives, or by a person without any university training in orthodontics and/or outside of any medical, dentistry or orthodontics practice, and/or without recourse to a device for mechanically stabilizing the acquisition apparatus (see picture on pg. 6) and/or without recourse to appliances other than a mobile phone and/or without recourse to a standard calibration gauge.
Regarding claim 21, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, but fail to explicitly disclose in which the updated image is acquired less than 7 days after the step a), to check that the method does not lead to the detection of any difference between the initial and final reference models, and that it is working correctly.
However, Wen teaches generating a reference model (par. [0010], [0027]) and acquisition of at least one two-dimensional image in actual acquisition conditions (par. [0028]) where there would inherently be some integer number of days between the two steps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Wen such that an updated image is acquired less than seven days after the step a), then the steps c) to f) are 
Regarding claim 22, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, in which Wen discloses the updated image is a photograph or is extracted from a film (“digital photographic images” in par. [0027]).
Regarding claim 23, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, wherein Wen discloses in which the reference model is loaded in the mobile phone, or made available for loading in the mobile phone, or the reference model is not handed to the patient and is only made available to a specialist establishment for implementing the steps c) to f) (implied in “in the practice of orthodontics there is a need for improved methods for creating 3D models of the patient’s orthodontic structures, and for measuring and tracking changes in those structures during treatment” in par. [0003]).
Regarding claim 24, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, wherein Wen discloses further comprising: detecting a recurrence, and/or determining a rate of evolution of a change of positioning of the teeth, and/or optimizing the date on which an appointment is made with an orthodontist or a dentist, and/or assessing the effectiveness of an orthodontic treatment and/or orthotodontic appliance, and/or assessing the evolution of the positioning of teeth toward a theoretical model corresponding to a determined positioning of the teeth, in particular an enhanced positioning of the teeth, and/or performing dentistry (“In the latter variation, the modified 3D digital model represents a desired tooth arrangement and may be used in the fabrication of dental appliances such as dental aligners, for example, or physical dental models for us in a treatment plan designed to achieve that tooth arrangement” in par. [0074]).
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO2006/065955) in view of further in view of Smile Capture / Smile Lite (“Smile Capture/Smile Lite”; http://www.styleitaliano.org/smile-capture, hereinafter known as “Smile Capture”) further in view of Ahmad (“Digital dental photography. Part 8: intra-oral set-ups”).
Regarding claim 3, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, but fail to explicitly disclose in which, at step b), the patient bears a dental separator to separate lips of the patient in order to improve the visibility of the teeth.
Ahmad teaches, in the same field of endeavor, the patient bears a dental separator to separate lips of the patient in order to improve the visibility of the teeth (Figure 1 on pg. 151).
It would have been obvious to one of ordinary skill in the art to apply the teaching Ahmad with the disclosure of Wen in order to provide easier access to a patient’s mouth.
10.	Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO2006/065955) in view of further in view of Smile Capture / Smile Lite (“Smile Capture/Smile Lite”; http://www.styleitaliano.org/smile-capture, hereinafter known as “Smile Capture”) further in view of Carrier, Jr. et al. (US2018/0125610).
Regarding claim 4, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, but fail to explicitly disclose in which, step b) is performed in a location at more than 50 m from the place where the step a) is performed.
(fig. 8A; “In general, a method for obtaining a series of images of a patient's teeth can include viewing, on a screen of the mobile telecommunications device (in real time), the patient's teeth as shown in step 803” in par. [0132]; “The method can further comprise transmitting the captured image to a remote server as in step 810 and/or evaluating the captured image for medical treatment by using the set of images collected 809. The captured dental images can be transferred to server part for performing more precise estimation of treatment progress and/or for pre-screening a patient” in par. [0134]; “ In FIG. 8B, a method of remotely pre-screening a patient for an orthodontic treatment may incorporate any of the steps of FIG. 8A. In FIG. 8B, the method first includes guiding a user, with a mobile telecommunications device having a camera, to take a series of images of the patient's teeth in a plurality of predetermined views by sequentially 851, for each predetermined view. As mentioned, an of the steps described above for FIG. 8A may be used, including but not limited to: displaying, on the screen, an overlay comprising an outline of teeth in one of the predetermined views from the plurality of predetermined views, wherein the overlay is displayed atop an image of the patient's teeth 855. Any of these methods may also include capturing the image of the patient's teeth when the overlay approximately matches the patient's teeth in the view of the patient's teeth 857. Once the full set of images (and any additional information, including cameral position for each image, label of image, date of series, etc.) are collected, they may then aggregated into a single set. This information may then be transmitted (e.g., including the series of images) to a remote location to determine if the patient is a candidate for the orthodontic treatment based on the series of images 859. Thereafter, the method may display, on the screen of the mobile telecommunications device, an indicator that the patient is, or is not, a candidate for the orthodontic treatment 861” in par. [0135]).
It would have been obvious to one of ordinary skill in the art to combine Wen with Carrier, Jr. by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 6, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, but fail to explicitly disclose in which steps c) to f) are performed with a fixed computer.
Carrier, Jr. teaches, in the same field of endeavor, using a mobile telecommunications device to capture dental images and transmitting them to a remote server the images for analysis (fig. 8A; “In general, a method for obtaining a series of images of a patient's teeth can include viewing, on a screen of the mobile telecommunications device (in real time), the patient's teeth as shown in step 803” in par. [0132]; “The method can further comprise transmitting the captured image to a remote server as in step 810 and/or evaluating the captured image for medical treatment by using the set of images collected 809. The captured dental images can be transferred to server part for performing more precise estimation of treatment progress and/or for pre-screening a patient” in par. [0134]; “ In FIG. 8B, a method of remotely pre-screening a patient for an orthodontic treatment may incorporate any of the steps of FIG. 8A. In FIG. 8B, the method first includes guiding a user, with a mobile telecommunications device having a camera, to take a series of images of the patient's teeth in a plurality of predetermined views by sequentially 851, for each predetermined view. As mentioned, an of the steps described above for FIG. 8A may be used, including but not limited to: displaying, on the screen, an overlay comprising an outline of teeth in one of the predetermined views from the plurality of predetermined views, wherein the overlay is displayed atop an image of the patient's teeth 855. Any of these methods may also include capturing the image of the patient's teeth when the overlay approximately matches the patient's teeth in the view of the patient's teeth 857. Once the full set of images (and any additional information, including cameral position for each image, label of image, date of series, etc.) are collected, they may then aggregated into a single set. This information may then be transmitted (e.g., including the series of images) to a remote location to determine if the patient is a candidate for the orthodontic treatment based on the series of images 859. Thereafter, the method may display, on the screen of the mobile telecommunications device, an indicator that the patient is, or is not, a candidate for the orthodontic treatment 861” in par. [0135]).
It would have been obvious to one of ordinary skill in the art to combine Wen with Carrier, Jr. by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 8, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, but fail to explicitly disclose in which in the step b), at 
Carrier, Jr. teaches, in the same field of endeavor taking images in mouth closed position, mouth open position, and/or at least three images corresponding to a front view, a right side view and a left side view of the teeth of a patient (“Generally, the methods and apparatuses described herein are configured to take a series of predetermined specific views of the teeth. Thus, the apparatus may be an application software (“app”) that guides a user in taking a sequence of specific images. The specific images may be a set that has particular clinical and/or therapeutic significance, such as frontal/anterior (mouth closed), frontal/anterior (mouth open), left buccal (mouth closed/open), right buccal (mouth closed/open), upper jaw, lower jaw, profile, face, etc” in par. [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen with the teaching of Carrier, Jr. in order to provide an exhaustive number of teeth views.
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO2006/065955) in view of further in view of Smile Capture / Smile Lite (“Smile Capture/Smile Lite”; http://www.styleitaliano.org/smile-capture, hereinafter known as “Smile Capture”) further in view of Chen (US2015/0127266).
Regarding claim 7, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, but fail to explicitly disclose in which, at step a), the initial reference model is produced with a three-dimensional scanner.
(par. [0097]).
Chen teaches, in the same field of endeavor, scanning and digitizing teeth using a three-dimensional scanner (“a three-dimensional (3D) digital scanner, such as 3Shape TRIOS.RTM., is used to generate a 3D image of the teeth of the patient, and the first occlusal image 23, the second occlusal image 24, the first dentition image 25 and the second dentition image 26 are obtained from different viewing angles of the 3D image thus generated” in par. [0022]).
It would have been obvious to one of ordinary skill in the art to combine Wen with Chen by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO2006/065955) in view of further in view of Smile Capture / Smile Lite (“Smile Capture/Smile Lite”; http://www.styleitaliano.org/smile-capture, hereinafter known as “Smile Capture”) further in view of Sarment (US2014/0221819).
Regarding claim 9, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, but fail to disclose in which, in step d), register marks on the updated image are used to assess the trim of the mobile phone during the capture of the updated image, and/or the size of register marks on the updated image or their spacing is used to assess the distance between the mobile phone and the teeth during the acquisition of the updated image.
(“In operation, the fiducial markers 300 that are being used for a particular surgical operation may be imaged from a plurality of diverse vantage points, with each vantage point being a particular spatial relationship between the fiducial marker 300 and a camera 122 or 202. Such imaging can provide software 106 with imaging data that can allow software 106 to analyze the configuration and three-dimensional shape of the grid of the fiducial marker 300, and can allow software 106 to obtain images of the fiducial marker that correspond to particular spatial relationships between fiducial marker 300 and a camera 122 or 202. Furthermore, based on the imaging data, software 106 can further determine, for example by interpolation, additional views of the fiducial marker that would correspond to additional spatial relationships between fiducial marker 300 and a camera 122 or 202. In this manner, software 106 can construct a model of the fiducial marker 300 and correlate a plurality of views of the marker to corresponding spatial relationships between the marker and a camera 122 or 102” in par. [0029]). 
It would have been obvious to one of ordinary skill in the art to combine Wen with Sarment by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
13.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO2006/065955) in view of further in view of Smile Capture / Smile Lite (“Smile Capture/Smile Lite”; http://www.styleitaliano.org/smile-capture, hereinafter known as “Smile Capture”) further in view of Chishti et al. (TW480166).
Regarding claim 18, the combined references of Wen and Smile Capture disclose The method as claimed in claim 1, but fail to disclose in which the mobile phone displays a sequence of images showing the positioning of the teeth on different dates.
Chishti teaches, in the same field of endeavor, displaying a sequence of images showing positioning of the teeth on different dates (“The viewer program also includes an animation routine that provides a series of image displays of the teeth at each intermediate step along the treatment path” on pg. 13, last two lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smile Capture such that the mobile phone displays a sequence of images showing the positioning of the teeth on different dates.  The motivation would be to provide additional useful dental information to a user.
Regarding claim 19, the combined references of Wen, Smile Capture and Chishti disclose The method as claimed in claim 18, wherein Chishti discloses in which the sequence of images is in the form of an animation (“The viewer program also includes an animation routine that provides a series of image displays of the teeth at each intermediate step along the treatment path” on pg. 13, last two lines).
Allowable Subject Matter
14.	Claims 10, 12, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667       


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over hmad (“Digital dental photography. Part 8: intra-oral set-ups”) in view of Fleischmann (“Cenon The CAM User’s Guide Version 4.0”) or Siminou (US2013/0215383), in the alternative.
Regarding claim 1, Ahmad discloses, except for the limitations italicized below, A method comprising 
an acquisition, with an acquisition apparatus, of at least one two-dimensional image of arches of a patient, called "updated image", in actual acquisition conditions, a separator separating lips of the patient in order to improve the visibility of patient's teeth, said separator comprising a register mark (Figure 1 on pg. 151), 
wherein the representation of the register mark on the updated image is used to recut the updated image and/or to roughly assess the actual acquisition conditions and/or to guide the positioning of the acquisition apparatus at the moment of the acquisition of the updated image and/or to identify a dental situation and/or an action to be achieved by the acquisition apparatus. 
	However, it is well known in the field of photography to place marks on objects to be oriented and to take photographs only when the marks coincide with crosshairs (e.g., “to guide the positioning of the acquisition apparatus at the moment of the acquisition of the updated image”), as taught, for example by Fleischmann (“To avoid unnecessary distortion by the camera optics, the Reference Marker should be moved into the circle of the crosshairs” on pg. 52, second paragraph), and, alternatively, as taught by Siminou (Figure 3, 25a; par. [0019]; “the eyelid retractor 1 may include a size calibration marker…if there is a match with the preprogrammed marker…the camera stops at that location” in par. [0093]-[0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Fleischmann or Siminou, in 
Regarding claim 5, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 1, in which Fleischmann and Siminou disclose the register mark is of geometrical shape (Fleischmann: cross as indicated in Figure on pg. 52; Siminou: circle as indicated “27” in fig. 3 and par. [0093]). 
 	Regarding claim 6, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 1, in which Fleischmann and Siminou disclose the register mark is a dot, one or more lines, a star, a circle, an oval, a regular polygon, an image, a letter, a digit or a sequence of letters and/or of digits and/or a QR code and/or a bar code (Fleischmann: one or more lines as indicated in Figure on pg. 52; Siminou: circle as indicated “27” in fig. 3 and par. [0093]). 
Regarding claim 8, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 6, in which Fleischmann and Siminou disclose a reference is presented on a screen of the acquisition apparatus, and the acquisition apparatus is positioned so as to match said reference with said register mark (Fleischmann: Figure on pg. 52; Siminou: “the automated control unit 40 contains a screen with a graphical user interface that displays the images obtained by the imaging sensor 32a in the pupilometer 30” in par. [0119]). 
Regarding claim 10, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 1, in which Ahmad (Ahmad teaches a tooth will appear longer if the patient’s chin is pointing downwards or the camera axis is superior to the maxillary arch in fig. 3). 
7.	Claims 2, 4, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (“Digital dental photography. Part 8: intra-oral set-ups”) in view of Fleischmann (“Cenon The CAM User’s Guide Version 4.0”) or Siminou (US2013/0215383), in the alternative, further in view of Sarment (US2014/0221819).
Regarding claim 2, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 1, but fail to disclose in which the separator comprises two or more than two non-aligned register marks.
However, Sarment teaches in the same field of endeavor, two or more than two non-aligned register marks (Figure 4a, 4c; “fiducial markers…may be applied to a guide…to fit in a dental arch of the patient or…another anatomical landmark” in par. [0026]-[0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the register marks as taught by Sarment for the register mark as taught by Fleischmann or Siminou, in the alternative, since the substituted registration marks would have performed equally well with predictable results.
Regarding claim 4, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 1, but fail to disclose in which the separator comprises several register marks different according to their position on the separator.
(Figure 4a, 4c; “fiducial markers…may be applied to a guide…to fit in a dental arch of the patient or…another anatomical landmark” in par. [0026]-[0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the register marks as taught by Sarment for the register mark as taught by Fleischmann or Siminou, in the alternative, since the substituted registration marks would have performed equally well with predictable results.
Regarding claim 9, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 8, in which the reference is determined according to the patient and/or a therapeutic treatment for the patient. 
Sarment teaches, in the same field of endeavor a reference is determined according to the patient (“a guide 402 may have a shape, or may be shaped or deformed, to fit in a dental arch of the patient or to fit on another anatomical landmark that is visible during surgery” in par. [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the register mark and guide as taught by Sarment for the register mark and guide as taught by Fleischmann or Siminou, in the alternative, since the substituted registration mark and guide would have performed equally well with predictable results.
Regarding claim 12, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 1, but fail to disclose 
However, Sarment teaches in the same field of endeavor, the fiducial markers determine the position of the fiducial marker in three-dimensional space (abstract; “Since the projected image of a fiducial marker 300, as viewed by a camera of system 100, is unique based on the spatial relationship between the marker and the camera, the position and orientation of the fiducial marker 300 can therefore be easily identified by the cameras of system 100” in par. [0027]) and may have complex configurations and three-dimensional shapes (par. [0016], [0026], [0027]).  Sarment further teaches fiducial marks which incorporate oral structure (fig. 4c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sarment to the method of Ahmad such that the register mark is a relief which does not extend exclusively in a general plane of the separator, and/or in which the separator comprises two register marks which are not in a same frontal plane since it would have provided a reliable three-dimensional positioning of the fiducial marker in three-dimensional space.
Regarding claim 13, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 1, but fail to disclose in which the register mark is a relief which takes the form of a tongue which, when the separator is in a service position, extends toward the bottom of the mouth, and in which a representation of said relief is assessed to determine the depth of field of the acquisition apparatus. 
(abstract; “Since the projected image of a fiducial marker 300, as viewed by a camera of system 100, is unique based on the spatial relationship between the marker and the camera, the position and orientation of the fiducial marker 300 can therefore be easily identified by the cameras of system 100” in par. [0027]) and may have complex configurations and three-dimensional shapes (par. [0016], [0026], [0027]).  Sarment further teaches fiducial marks which incorporate oral structure (fig. 4c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sarment to the method of Ahmad such that the register mark is a relief which takes the form of a tongue which, when the separator is in a service position, extends toward the bottom of the mouth, and in which a representation of said relief is assessed to determine the depth of field of the acquisition apparatus since it would have provided a reliable three-dimensional positioning of the fiducial marker in three-dimensional space.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (“Digital dental photography. Part 8: intra-oral set-ups”) in view of Fleischmann (“Cenon The CAM User’s Guide Version 4.0”) or Siminou (US2013/0215383), in the alternative, further in view of Smile Capture / Smile Lite (“Smile Capture/Smile Lite”; http://www.styleitaliano.org/smile-capture).
Regarding claim 7, the combined references of Ahmad and Fleischmann or Siminou, in the alternative, but fail to disclose The method as claimed in claim 1, in which said acquisition apparatus is a mobile phone. 
(see especially pg. 6, 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Smile Capture / Smile Lite to the method of Ahmad in order to increase user convenience.
9.	Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO2006/065955) in view of Ahmad (“Digital dental photography. Part 8: intra-oral set-ups”) further in view of Fleischmann (“Cenon The CAM User’s Guide Version 4.0”) or Siminou (US2013/0215383), in the alternative.
Regarding claim 17, Wen discloses A method for monitoring the positioning of the teeth of a patient (par. [0010]), said method comprising: 
a) production of a three-dimensional digital reference model of the arches of the patient, or "initial reference model" and, for each tooth, definition, from the initial reference model, of a three-dimensional digital reference model of said tooth, or "tooth model" (par. [0010], [0027]); 
b) acquisition of at least one two-dimensional image of said arches, called "updated image", in actual acquisition conditions, a separator comprising a register mark separating lips of the patient in order to improve the visibility of patient's teeth (par. [0028]), 
c) analysis of each updated image and production, for each updated image, of an updated map relating to a discriminating piece of information (par. [0034], [0035], [0058]; the “registration marks” define the positions of the teeth and therefore form the updated map; see also par. [0062], [0075]); 
(par. [0038]); 
e) searching, for each updated image, for a final reference model corresponding to the positioning of the teeth during the acquisition of the updated image (par. [0067], [0071]), 
f) for each tooth model, comparison of the positionings of said tooth model in the initial reference model and in the reference model obtained at the end of the preceding steps, called "final reference model", in order to determine the movement of the teeth between the steps a) and b) (par. [0058]), wherein in step b) and/or in step d), a representation of the register mark on the updated image is used according to claim 1 (see rejection of claim 1 above). 
It would have been obvious to one of ordinary skill in the art to combine Wen with Ahmad or Fleischmann, in the alternative, by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success

Regarding claim 22, the combined references of Wen, Ahmad and Fleischmann or Siminou, in the alternative, disclose The method as claimed in claim 17, but fail to disclose in which an updated image is acquired less than seven days after the step a), then the steps c) to f) are implemented from this updated image. 
However, Wen teaches generating a reference model (par. [0010], [0027]) and acquisition of at least one two-dimensional image in actual acquisition conditions (par. [0028]) where there would inherently be some integer number of days between the two 
Allowable Subject Matter
10.	Claims 23-25 are allowable over the prior art and are allowed if the 35 U.S.C. 112(b) rejections above are overcome.  Claims 3, 11, 14-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(b) rejection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667